Title: To John Adams from Benjamin Stoddert, 23 April 1800
From: Stoddert, Benjamin
To: Adams, John


				
					
					Navy Department, April 23, 1800.
				
				The Secretary of the Navy, in obedience to the order of the President, respectfully submits the following observations on the matters of reference to the heads of Departments.The proposed letter of the Secretary of State, in answer to Mr. Liston’s notes of the 2d and 4th February, demanding the restitution of American vessels captured by British ships, and rescued by their own crews, appears to the Secretary of the Navy entirely proper. He believes the demand is neither sanctioned by precedent nor the law of nations. Should it be otherwise, Mr. Liston, as invited by the Secretary of State, will show it.Mr Liston’s project of an article on the subject of deserters secures to his nation every thing it could require, but affords no security to the United States in a point of equal interest with them, that their merchant vessels will not be interrupted on the high seas, in order to impress from them their crews, under pretence of being deserters.It is certainly just that the United States should afford to Great Britain all the reasonable security they have a right to expect from a friendly nation, against the loss of their seamen—a loss of all others the most serious to a nation, depending on maritime strength for its power, perhaps for its safety. But it is equally just that the United States should be secured against the impressment of their seamen on the high seas, and the interruption of their merchant vessels. The project of the Secretary of the Treasury meets the full approbation of the Secretary of the Navy. It seems to comprehend every thing that ought to be required on either side; but it is so desirable to have a right understanding on a subject so likely to produce ill blood, that, rather than not agree, the Secretary of the Navy thinks the word hereafter, if positively insisted on, may be struck out of that project; and submits whether, for the sake of accommodation, the limitation of time in which deserters may be claimed, if strenuously urged by Mr. Liston, may not be extended to three years. The Secretary is clearly of opinion that it is better to have no article, and to meet all consequences, than not to enumerate merchant vessels on the high seas among the things not to be forcibly entered in search of deserters.All of which is respectfully submitted.
				
					Ben. Stoddart.
				
				
			